MEMORANDUM DECISION
                                                                      FILED
Pursuant to Ind. Appellate Rule 65(D), this                      Sep 26 2018, 9:13 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                    CLERK
                                                                  Indiana Supreme Court
purpose of establishing the defense of res judicata,                 Court of Appeals
                                                                       and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                        Curtis T. Hill, Jr.
Brownsburg, Indiana                                    Attorney General of Indiana
                                                       Angela N. Sanchez
                                                       Assistant Section Chief, Criminal
                                                       Appeals
                                                       Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

J.G.,                                                     September 26, 2018
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          18A-JV-1146
        v.
                                                          Appeal from the Marion
                                                          Superior Court
State of Indiana,
                                                          The Hon. Gary K. Chavers,
Appellee-Petitioner.                                      Judge Pro Tempore
                                                          Trial Court Cause No.
                                                          49D09-1703-JD-439



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-1146 | September 26, 2018        Page 1 of 9
                                          Case Summary
[1]   In March of 2017, then-fifteen-year-old J.G. admitted to possessing a firearm,

      was found to be a juvenile delinquent, and was placed on probation with a

      suspended commitment to the Department of Correction (“DOC”). Over the

      course of the next few months, J.G. had several positive drug screens, was

      suspended from school twice, and generated two GPS alerts for unauthorized

      absence from home detention or school. As 2017 turned to 2018, J.G.’s

      misbehavior escalated in seriousness and frequency. On February 28, 2018,

      J.G. was arrested in Jackson County and charged with what would be driving

      without a license and possession of a stolen firearm if committed by an adult.

      In the previous month, J.G. had (1) missed a probation appointment, (2) run

      away for two days, and (3) received twelve disciplinary referrals at school. On

      April 17, 2018, the juvenile court ordered J.G. committed to the DOC, a

      placement J.G. contends represents an abuse of discretion. Because we

      disagree, we affirm.



                            Facts and Procedural History
[2]   At around 1:30 a.m. on Thursday, March 23, 2017, Indianapolis police officers

      received a radio dispatch about suspicious persons loitering near a Mexican

      restaurant on North High School Road. J.G. v. State, 93 N.E.3d 1112, 1115

      (Ind. Ct. App. 2018), trans. denied. The officers soon apprehended fifteen-year-

      old J.G. and another juvenile, O.D., in a nearby apartment complex. Id. at

      1116. The officers initially decided that the juveniles had committed no crimes


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1146 | September 26, 2018   Page 2 of 9
      and decided to take them to their homes. Id. One officer drove O.D. home and

      spoke with O.D.’s mother and her boyfriend. Id. Based on this conversation,

      the officer returned with O.D. to the apartment complex, where O.D. directed

      the officer to a handgun hidden under a bush. Id. When asked, J.G. eventually

      admitted that he had possessed the handgun found under the bush. Id. at 1117.


[3]   On March 23, 2017, the State filed a petition alleging that J.G. committed what

      would be Class A misdemeanor dangerous possession of a firearm and Class A

      misdemeanor carrying a handgun without a license if committed by an adult.

      On April 21, 2017, the juvenile court issued true findings as to both charges.

      The juvenile court conducted a dispositional hearing on June 1, 2017, merged

      the two adjudications, and placed J.G. on probation with a suspended

      commitment to the DOC. The juvenile court ordered J.G. to complete the

      Project Life program,1 complete a home-based case-work program, have no

      contact with anyone of whom his mother did not approve, and have no direct

      or indirect contact with O.D. Although J.G. completed the Project Life

      program by August 31, 2017, J.G. had a positive screen for marijuana on June

      8, 2017, and had more positive screens on October 6, 2017, and March 8, 2018.


[4]   Meanwhile, J.G. was unable to stay out of trouble. On September 21, 2017,

      J.G. was placed on probation due to an incident of criminal mischief which




      1
       Project Life is described in the record as a “targeted intervention program [that] will educate youth on the
      nature of violent crimes and the consequences that can arise from involvement in such activities.”
      Appellant’s App. Vol. II p. 82.



      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1146 | September 26, 2018                 Page 3 of 9
      occurred while he was in detention. On September 28, 2017, J.G. was

      suspended from school for one day after he was found gambling in the restroom

      with other students. On September 28, 2017, J.G. generated an alert on his

      GPS monitor when he left school at 12:01 p.m. and returned home at 3:29 p.m.

      J.G. was in a car with a friend at the time, and they stopped at several gas

      stations and homes. On October 11, 2017, J.G. generated an alert on his GPS

      monitor when he stopped and visited a friend for twenty-one minutes on the

      way home from school. On October 25, 2017, the juvenile court ordered J.G.

      to complete five hours of community service due to the school suspension and

      the GPS alerts. On October 27, 2017, J.G. was suspended from school for two

      days due to an altercation with another student.


[5]   On January 31, 2018, this court ordered that the true finding for carrying a

      handgun without a license be vacated due to double jeopardy concerns. J.G.,

      93 N.E.3d at 1125. On March 1, 2018, the State petitioned for modification of

      the dispositional decree, alleging that J.G. had been arrested on February 28,

      2018, and charged with what would be driving without a license and possession

      of a stolen firearm if committed by an adult in Jackson County; had missed a

      probation appointment on February 13, 2018; had left school and was missing

      for two days until he was arrested; and had a number of behavioral issues at

      school, such as cursing, showing disrespect, and refusing to complete work,

      resulting in twelve disciplinary referrals in the previous month. At a hearing on

      March 20, 2018, J.G. admitted that he had twelve disciplinary referrals at

      school during the month of February and that his misconduct at school violated



      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1146 | September 26, 2018   Page 4 of 9
      the terms of his probation. The juvenile court asked that available services for

      J.G. be further explored in light of his recent arrest in Jackson County and the

      dramatic change in his scores over the prior months on assessments of his risk

      to reoffend.


[6]   A modification report prepared by probation on April 4, 2018, indicated that

      J.G. refused to accept responsibility for his behavior at school or home or in

      Jackson County, he had multiple disciplinary issues while in detention, and his

      conduct “indicates a lack of motivation for change.” Appellant’s App. Vol. II

      p. 194. Because J.G. did not have psychiatric issues to be addressed, probation

      concluded that a residential treatment program was not appropriate. Because

      of J.G.’s easy access to firearms, the increase in his level of risk to reoffend, and

      his history of noncompliance with prior services, probation recommended

      placement in the DOC along with a variety of specific programming and

      therapies for him during the wardship. On April 11, 2018, probation informed

      the juvenile court that J.G. had been interviewed for placement at DePaul

      Academy but was denied by that program due to indications that he “does not

      show amenability to treatment[.]” Tr. Vol. II p. 24.


[7]   On April 17, 2018, the director of admission at Transitions Academy, a

      residential facility where struggling juveniles receive counseling and treatment,

      testified at a hearing. The director explained that J.G. had been accepted to the

      program at Transitions Academy. J.G.’s attorney mentioned that J.G.’s father

      had died in January of 2017 and renewed J.G.’s request to be placed in a

      community supervision program or alternatively in Transitions Academy.


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1146 | September 26, 2018   Page 5 of 9
[8]   Following the director’s testimony, the juvenile court expressed doubt about

      J.G.’s sudden willingness to perform the actions and participate in programs

      that were similar to programs from which he had failed to benefit during the

      preceding year. The juvenile court noted that since J.G. had been adjudicated

      delinquent the prior year for possession of a firearm and ordered to participate

      in Project Life and case management programs since June 1, 2017, he had

      performed poorly in programs and in school, returned positive drug screens, left

      home without permission, and been arrested in another case also involving a

      firearm. While Transitions Academy focused on both mental health and

      delinquent conduct and had accepted J.G., the juvenile court found that J.G.’s

      history of noncompliance in prior, similar programs made such a placement

      inappropriate. The juvenile court found that J.G.’s best interests and the safety

      of the community made placement with the DOC most appropriate. The

      juvenile court awarded guardianship of J.G. to the DOC until he turns twenty-

      one unless the DOC releases him sooner.



                                 Discussion and Decision
[9]   J.G. contends that the juvenile court abused its discretion in ordering him

      committed to the DOC. A juvenile court is accorded “wide latitude” and

      “great flexibility” in its dealings with juveniles. J.S. v. State, 881 N.E.2d 26, 28

      (Ind. Ct. App. 2008). “[T]he choice of a specific disposition of a juvenile

      adjudicated a delinquent child is a matter within the sound discretion of the

      juvenile court and will only be reversed if there has been an abuse of that



      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1146 | September 26, 2018   Page 6 of 9
       discretion.” Id. The juvenile court’s discretion in determining a disposition is

       subject to the statutory considerations of the welfare of the child, the safety of

       the community, and the policy of favoring the least-harsh disposition. Id. An

       abuse of discretion occurs when the juvenile court’s action is “clearly

       erroneous” and against the logic and effect of the facts and circumstances before

       it. Id.


[10]   The goal of the juvenile process is rehabilitation rather than punishment. R.H.

       v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010). “Accordingly, juvenile

       courts have a variety of placement options for juveniles with delinquency

       problems, none of which are considered sentences.” Id. Indiana Code section

       31-37-18-6(1)(A) provides that “[i]f consistent with the safety of the community

       and the best interest of the child, the juvenile court shall enter a dispositional

       decree that is in the least restrictive (most family like) and most appropriate

       setting available.” “[T]he statute contains language that reveals that a more

       restrictive placement might be appropriate under certain circumstances.” J.S.,

       881 N.E.2d at 29. The law requires only that the disposition selected be the

       least restrictive disposition that is “consistent with the safety of the community

       and the best interest of the child.” D.S. v. State, 829 N.E.2d 1081, 1085 (Ind. Ct.

       App. 2005).


[11]   In light of J.G.’s increasingly troubling behavior, we conclude that the juvenile

       court did not abuse its discretion in ordering J.G. committed to the DOC. Over

       the course of approximately one year of probation, J.G. has failed numerous

       drug screens, generated numerous GPS alerts, and been suspended from school

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1146 | September 26, 2018   Page 7 of 9
       for gambling and fighting. In August of 2017, J.G. completed Project Life, and

       his misbehavior became more and more frequent as 2017 ended and 2018

       progressed. Indeed, J.G.’s February of 2018 arrest for driving without a license

       and illegal possession of a firearm came at the end of a month during which

       J.G. missed a probation appointment, received twelve disciplinary referrals at

       school, and went missing for two days after running away from home. Rather

       than acknowledge the seriousness of his misdeeds, J.G. blamed school

       personnel and his home-based case worker for “snitching” on him regarding his

       issues at school. Appellant’s App. Vol. II p. 163. School officials have reported

       that J.G. wanders the halls, does not focus on school work, is disruptive in

       class, gambles with other students on school property, and engages in

       arguments and physical altercations with other students.


[12]   While J.G. notes that he exhibited some improvement prior to the modification

       hearing, it is important to put this improvement into context. First, probation

       noted that J.G. had been disciplined several times over the course of

       approximately one month while in detention, tending to undercut any claim of

       significant progress. Moreover, to the extent that J.G.’s behavior actually did

       improve immediately prior to the hearing, he was being held in detention and

       receiving the kind of structured environment and services that he would receive

       in the DOC. Finally, even though J.G. seemingly contends that his behavior

       was improving even prior to his detention, this is not borne out by the record,

       which instead indicates that his behavior had become considerably worse in the

       month before his arrest in Jackson County.



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1146 | September 26, 2018   Page 8 of 9
[13]   J.G. also notes his need for grief counseling and substance-abuse treatment and

       contends that these services could best be provided at home or Transitions or on

       an outpatient basis. J.G.’s contentions about the best place for him to receive

       these services, even assuming a need for them, are not supported by evidence in

       the record and are therefore insufficient to establish an abuse of discretion.

       Finally, J.G. seems to suggest that commitment to the DOC has the effect of

       punishing him for his mother’s behavior, specifically, her allegedly poor

       parenting. If anything, however, mother’s alleged shortcomings as a parent

       support the juvenile court’s placement of J.G. out of the home, and this

       argument, frankly, contradicts his argument that he should receive grief

       counseling and substance-abuse treatment at home. Given J.G.’s history of

       resistance to authority, probation violations, drug use, and involvement with

       firearms, consisting as it does of incidents that seem to be increasing in severity

       and frequency, he has failed to establish that the juvenile court abused its

       discretion in ordering him committed to the DOC.


[14]   The judgement of the juvenile court is affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1146 | September 26, 2018   Page 9 of 9